 PROB 12C                                                                              Report Date: October 4, 2019
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                             Oct 04, 2019
                                          Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Brian Kristopher Boyd                     Case Number: 0980 2:18CR00033-RMP-1
 Address of Offender:                                  Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: August 22, 2018
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:       Prison - 6 months                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Earl A. Hicks                      Date Supervision Commenced: September 20, 2018
 Defense Attorney:        John Stephen Roberts, Jr.          Date Supervision Expires: September 19, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/19/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition# 4 : You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Boyd was in direct violation of special condition number 4 by
                        self-disclosing he used methamphetamine on September 28, 2019.

                        On September 20, 2018, Mr. Brian Boyd signed his conditions relative to case number
                        2:18CR00033-RMP-1, indicating he understood all conditions as ordered by the Court.

                        The undersigned officer had attempted to gain contact with Mr. Boyd since the beginning
                        of September 2019. No calls or text messages were returned. Due to this, a home contact was
                        conducted on September 30, 2019.

                        Mr. Boyd was located in his room and stated he had forgot to return the undersigned’s calls
                        or texts. He was directed to report to the U.S. Probation Office to supply a urine sample. Mr.
                        Boyd stated it would be positive for methamphetamine. He reported his last use was on
                        September 28, 2019.
Prob12C
Re: Boyd, Brian Kristopher
October 4, 2019
Page 2

                       It should also be noted, Mr. Boyd supplied a urine sample on October 2, 2019, which tested
                       positive for methamphetamine. He admitted it was still in his system since his use on
                       September 28, 2019.
          3            Special Condition# 5: You must not enter into or remain in any establishment where
                       alcohol is the primary item of sale. You must abstain from alcohol and must submit to
                       urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
                       6 tests per month, in order to confirm continued abstinence from this substance.

                       Supporting Evidence: Mr. Boyd was in direct violation of special condition number 5 by
                       self-disclosing he consumed alcohol on September 28, 2019.

                       On September 20, 2018, Mr. Brian Boyd signed his conditions relative to case number
                       2:18CR00033-RMP-1, indicating he understood all conditions as ordered by the Court.

                       The undersigned officer had attempted to gain contact with Mr. Boyd since the beginning
                       of September 2019. No calls or text messages were returned. Due to this, a home contact was
                       conducted on September 30, 2019.

                       Mr. Boyd was located in his room and stated he had forgot to return the undersigned’s calls
                       or texts. He was directed to report to the U.S. Probation Office to supply a urine sample. At
                       that time, Mr. Boyd admitted to drug use and that he had recently consumed alcohol. He
                       stated his last use of alcohol was on September 28, 2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      10/04/2019
                                                                              s/Joshua D. Schull
                                                                              Joshua D. Schull
                                                                              U.S. Probation Officer
Prob12C
Re: Boyd, Brian Kristopher
October 4, 2019
Page 3

 THE COURT ORDERS

 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [X] Defendant to appear before the Judge assigned to the
      case.
[ ]   Defendant to appear before the Magistrate Judge.
  [ ] Other

                                                               Signature of Judicial Officer
                                                                      10/4/2019

                                                               Date
